OPINION
LEHAN, Judge.
Murray Watson appeals from an order of the Circuit Court of Sarasota County, Probate Division, staying the determination of Watson’s elective share from the estate of his deceased wife until the disposition of litigation in the civil division of that court as to whether during the life of his wife he had wrongfully taken money from an account held jointly by him and his wife. We affirm.
It has been stipulated that the suit in the civil division has been filed, although an effort to serve Watson, who now lives in North Carolina, was unsuccessful.
A trial court’s decision to grant a stay of proceedings pending the disposition of other litigation may be reversed under the circumstances of a particular case if those circumstances show an abuse of the court’s broad discretion in that regard. See Neale v. Aycock, 340 So.2d 535 (Fla. 1st DCA 1977). But here, in contrast to Neale where such a decision was reversed, it does not appear that Watson, whose attorney is aware of the filing of the civil suit, cannot contribute to its early disposition and, accordingly, to the expiration of the stay.
Affirmed.
SCHOONOVER, A.C.J., and HALL, J., concur.